DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: 
The recitation “any one of claim 2” appears in Line 1 of claim 10 should be corrected.  
Appropriate correction is required.

Claim 51 is objected to because of the following informalities: 
The recitation “the pharmaceutical composition comprises” appears to lack antecedent basis. This should be amended to “the composition further comprises”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 28, 70, 71, 72, and 76 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by M. Teng et. al. (US Publication No. 2021/0221796 A1, published on 07/22/2021, hereafter referred to as “Teng”).

NOTE: 
Effective Filing Date of the claims: The effective filing date of a claimed invention is determined on a claim-by-claim basis.  The effective filing date of the claims is 03/25/2020.  The provisional US application No. 62/994,654 have been reviewed and fully supports the claims pursuant to § 112.   
Teng (US2021/0221796 A1) “Teng”: Teng is effective prior art under 35 USC § 102(a)(2) for the subject matter cited in this 102 rejection as of the filing date Teng’s priority document 62/767,313 (filed on 11/14/2018) because Teng is fully supported by 62/767,313 and the portions of Teng cited in the rejections below are disclosed in 62/767,313.

	Teng disclose antibacterial heterocyclic compounds of Formula IV and pharmaceutical compositions comprising the heterocyclic compounds for inhibiting the growth of gram-negative bacteria [0004]. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


 Teng disclose that the heterocyclic compounds are useful for inhibiting UDP-{3-O—[(R)-3-hydroxymyristoyl]}-N-acetylglucosamine deacetylase (LPXC), an essential enzyme involved in the first committed step in the biosynthesis for gram-negative bacteria [0687], and for the treatment of bacterial infection [0105]. 
With regard to claim 1, Teng disclose a method of treating a gram-negative bacterial infection in a patient in need thereof comprising administering to the patient a pharmaceutical composition comprising a heterocyclic compound of Formula IV (LPXC inhibitors), or a pharmaceutically acceptable salt, solvate, or prodrug thereof, and a pharmaceutically acceptable excipient [0038]. 

Teng disclose the structures of the heterocyclic LPXC inhibitory compound of Formula IV in Table 1 [0255]. One of which is LPXC inhibitor 103:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Teng disclose that the LPXC inhibitor compounds exist in tautomeric forms [0084]:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


With regard to claim 28, Teng disclose a pharmaceutical composition comprising at least one heterocyclic LPXC inhibitors in an oral dosage form that include for example, tablets, pills, sachets, or capsules of hard or soft gelatin [0683].
With regard to claims 70, Teng disclose a method of treating a gram-negative bacterial infection in a patient in need thereof comprising administering to the patient a pharmaceutical composition comprising an LPXC inhibitor, or a pharmaceutically acceptable salt, solvate, or prodrug thereof, and a pharmaceutically acceptable excipient [0038]. 

With regard to claim 71, Teng disclose that the gram-negative bacterial infection is selected from pneumonia, sepsis, cystic fibrosis, intra-abdominal infection, skin infection and urinary tract infection [0038]. 

With regard to claim 72, Teng disclose that the gram-negative bacterial infection is selected from chronic urinary tract infection, complicated urinary tract infection, cystitis, pyelonephritis, urethritis, recurrent urinary tract infections, bladder infections, urethral infections and kidney infections [0038]. 

With regard to claim 76, Teng disclose a pharmaceutical composition comprising at least one heterocyclic LPXC inhibitory compound and pharmaceutically acceptable excipients in an oral dosage forms include, for example, tablets, pills, sachets, or capsules of hard or soft gelatin, methylcellulose or of another suitable material easily dissolved in the digestive tract [0680].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 10, 13, 18, 21, 23, 28, 42, 43, 64, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over M. Teng et. al. (US Publication No. 2021/0221796 A1, published on 07/22/2021, hereafter referred to as “Teng”, as applied above to claims 1, 28, 70, 71, 72, and 76 in view of T. Honda et. al. (US Publication No. 20170290918 A1, published on 12/11/2018, hereafter referred to as “Honda”). 

NOTE: 
Effective Filing Date of the claims: The effective filing date of a claimed invention is determined on a claim-by-claim basis.  The effective filing date of the claims is 03/25/2020.  The provisional US application No. 62/994,654 have been reviewed and fully supports the claims pursuant to § 112.   
Teng (US2021/0221796 A1) “Teng”: Teng is effective prior art under 35 USC § 102(a)(2) for the subject matter cited in this 102 rejection as of the filing date Teng’s priority document 62/767,313 (filed on 11/14/2018) because Teng is fully supported by 62/767,313 and the portions of Teng cited in the rejections below are disclosed in 62/767,313.

As discussed above and incorporated herein, Teng disclose a method of treating a gram-negative bacterial infection in a patient in need thereof comprising administering to the patient a pharmaceutical composition comprising a heterocyclic compound of Formula IV, or a pharmaceutically acceptable salt, solvate, or prodrug thereof, and a pharmaceutically acceptable excipient [0038].

Teng disclose the structures of the heterocyclic LPXC inhibitory compound of Formula IV in Table 1 [0255]. One of which is LPXC inhibitor 103:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Teng do not teach a pharmaceutical composition comprising Compound A and pharmaceutical acceptable excipient wherein the excipient is a complexing agent, a co-solvent, an oil, a surfactant, a solubilizing agent or a buffering agent.  

Honda teach a pharmaceutical composition that exhibits potent antimicrobial activity against Gram-negative bacteria by inhibiting LPXC [0010]. Honda’s pharmaceutical composition contains hydroxamic acid derivatives as LPXC inhibitor and a solubilizing agent [0011]. Honda teach that the composition encompasses the isomers of hydroxamic acid derivative or a salt thereof (for example, optical isomers, geometrical isomers and tautomers). Honda teach that the pharmaceutical composition encompasses the solvates, hydrates, and crystals of various forms of the hydroxamic acid isomers [0020]. 
With regard to claim 2, Honda teach the doses and frequency of administration of the hydroxamic acid derivative or a salt thereof include parenteral administration (for example, by injection, infusion) [0023].

With regard to claim 10, Honda teach a pharmaceutical composition comprising LPXC inhibitor, hydroxamic acid derivative, and cyclodextrin derivative selected from α-cyclodextrin, γ-cyclodextrin, hydroxypropyl-α-cyclodextrin (HPαCD), sulfobutylether-β-cyclodextrin (SBEβCD), methyl-β-cyclodextrin, hydroxyethyl-β-cyclodextrin, hydroxypropyl-β-cyclodextrin (HPβCD), DMβCD, and HPγCD [0012 [4]]. 

With regard to claim 13, Honda provide examples of using the hydroxamic acid derivatives as antibacterial agent by measuring the inhibition of LPXC enzyme. In Test Example 5, Honda teach an aqueous solution for treating urinary tract infection comprising LPXC inhibitor, hydroxamic acid derivative, and 10% HPβCD [0221].

With regard to claim 18, Honda teach that the pH of a liquid formulation of hydroxamic acid derivative or a salt thereof and a solubilizing agent is preferably adjusted to from 4.0 to 6.5 using a pH adjuster [0055]. In Example 3, Honda prepared a liquid formulation with a pH of 4.0 [0159]. 
With regard to claims 21, Honda teach that the content of the LPXC inhibitor, hydroxamic acid derivative in the liquid formulation is preferably from 1 to 100 mg/mL [0069]

With regard to claim 23, Honda teach that the content of the LPXC inhibitor, hydroxamic acid derivative in the liquid formulation more preferably from 2 to 50 mg/mL [0069]. In Example 1, Honda teach a liquid pharmaceutical composition comprising LPXC inhibitor, hydroxamic acid derivative (7.2 g) in 200 mL of a solution, this calculates to 7200 mg/200 mL, 36 mg/mL [0157].

With regard to claim 28, Honda teach the doses and frequency of administration of the hydroxamic acid derivative or a salt thereof include oral administration in an amount of 0.01 to 1000 mg/kg/day in one to several portions [0023].

With regard to claim 42, Honda teach a pharmaceutical composition comprising a hydroxamic acid derivative and solubilizing agent, complexing agent, surfactant [0012], and buffering agent [0107].

With regard to claim 43, Honda teach a pharmaceutical composition comprising a hydroxamic acid derivative and a solubilizing agent selected from (HPαCD), (SBEβCD), (HPβCD), (DMβCD), and (HPγCD) [0012 [4]];  alcohols selected from ethanol, propanol, 2-propanol, butanol [0027]; diols selected from polyethylene glycol 300, polyethylene glycol 400, polyethylene glycol 600, polyethylene glycol 1500, polyethylene glycol 4000 and alpha-thioglycerin; and triols, such as glycerin [0028]; surfactant  include polysorbates, polyoxyethylene hydrogenated castor oil, Cremophor and sucrose fatty acid esters [0036]; buffering agent include maleic acid, benzoic acid, ascorbic acid, acetic acid, malic acid, lactic acid, tartaric acid, citric acid, hydroxide, phosphate, arginine, histidine, and solubilizing polymers include polyethylene glycol and polyvinyl.
With regard to claim 64 and 66, Honda teach that the content of the hydroxamic acid derivative in the liquid formulation is preferably from 1 to 100 mg/mL, more preferably from 2 to 50 mg/mL [0069]. In Honda’s Example 15, Honda prepared a liquid pharmaceutical composition by taking 10 mL of 1.44 g/40mL solution of the hydroxamic acid derivative and diluted to 100 mL, this calculates to 3.6 mg/mL of the hydroxamic acid derivative [0171].

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to formulate the LPXC inhibitor 103 taught by Teng with a complexing agent, a co-solvent, a surfactant, a solubilizing agent or a buffering agent.  One would have been motivated to do so with a reasonable expectation of success because Honda teach an antibacterial pharmaceutical composition comprising LPXC inhibitor, complexing agent, a co-solvent, a surfactant, a solubilizing agent or a buffering agent.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over M. Teng et. al. (US Publication No. 2021/0221796 A1, published on 07/22/2021, hereafter referred to as “Teng”) in view of T. Honda et. al. (US Publication No. 20170290918 A1, published on 12/11/2018, hereafter referred to as “Honda”) as applied above to claims 2, 10, 13, 18, 21, 23, 28, 42, 43, 64, and 66 in further view of T. Loftsson et. al. (US Patent No. 6699849 B1, published on 03/02/2004, hereafter referred to as “Loftsson”), and Lambert et. al. (WO 98/30205, published on 07/16/1998, hereafter referred to as “Lambert”). 

As applied above, the combination of Teng and Honda teach a pharmaceutical composition comprising a compound of Formula IV and methods of treating gram negative bacteria.  
For example, Teng disclose a method of treating a gram-negative bacterial infection in a patient in need thereof comprising administering to the patient a pharmaceutical composition comprising a heterocyclic compound of Formula IV, or a pharmaceutically acceptable salt, solvate, or prodrug thereof, and a pharmaceutically acceptable excipient [0038]. Teng disclose the structures of the heterocyclic LPXC inhibitory compound of Formula IV in Table 1 [0255]. One of which is LPXC inhibitor 103:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Moreover, Honda teach a pharmaceutical composition with cyclodextrin derivative as solubilizing agent. Honda teach that αCD, γCD, HPαCD, SBEβCD, HPβCD, or HPγCD is preferred cyclodextrin [0043]. In Example 1, Honda teach a liquid formulation of hydroxamic acid derivative and 72.0 g of HPβCD in 200 mL of solution (this calculates to 36% of HPβCD) at a pH of 4.5 [0157].

The combination of Teng and Honda does not teach that the pharmaceutical composition further comprising Compound A and from about 0.05% to about 0.5% HPMC606, and from about 1% to about 10% vitamin E TPGS. 

Loftsson teach a method for enhancing the complexation of a heterocyclic drug with cyclodextrin and a method for enhancing the availability of a heterocyclic drug following administration of a cyclodextrin-drug complex [Column 1 Line 13- 17]. Loftsson teach that the pH level of the aqueous medium is selected so that it affords the drug/cyclodextrin complexation [Column 11 Line 50]. The pH level preferably between about 3 and about 5 [Column 11 Line 55]. Loftsson teach that the complexation is carried out in the presence of hydroxypropyl methylcellulose [Column 11 Line 57-63]. In Example 5, Loftsson uses 10% of SBEβCD and 0.1% of hydroxypropyl methylcellulose [Column 16]. 

Lambert teach a pharmaceutical composition comprising vitamin E (TPGS) as a primary surfactant, a stabilizer, a supplementary solvent and as a secondary solvent. Lambert teach that the vitamin E (TPGS) concentration of the pharmaceutical composition can be from about 2 to about 10% w/v and the ratio of α-tocopherol to TPGS is optimally from about 1 :1 to about 10:1 (w/w) [Page 17 Line 5-11]. 

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to formulate the LPXC inhibitor 103 taught by Teng with pharmaceutical acceptable excipients comprising SBEβCD, HPMC606, and vitamin E TPGS.  One would have been motivated to do so with a reasonable expectation of success because Honda teach an antibacterial pharmaceutical composition comprising LPXC inhibitor and cyclodextrin derivative, and Loftsson and Lambert teach the use of HPMC, and vitamin E TPGS in a pharmaceutical composition.


Claims 30, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over M. Teng et. al. (US Publication No. 2021/0221796 A1, published on 07/22/2021, hereafter referred to as “Teng”, as applied above to claims 1, 28, 70, 71, 72, and 76) in view of Z. Huang et. al. (WO 2019154412A1, published on 08/15/2019 hereafter referred to as “Huang”).

As discussed above and incorporated herein, Teng disclose a method of treating a gram-negative bacterial infection in a patient in need thereof comprising administering to the patient a pharmaceutical composition comprising a heterocyclic compound of Formula IV, or a pharmaceutically acceptable salt, solvate, or prodrug thereof, and a pharmaceutically acceptable excipient [0038].
Teng disclose the structures of the heterocyclic LPXC inhibitory compound of Formula IV in Table 1 [0255]. One of which is LPXC inhibitor 103:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Teng do not teach a pharmaceutical composition comprising Compound A in a dosage form, wherein the dosage form is a suspension, solution, syrup, of-elixir, suspension, nanosuspension, solution, tablet, or capsule, and wherein Compound A, or an isotopic variant, tautomer, prodrug, pharmaceutically acceptable salt, solvate, or hydrate thereof, is in an amorphous solid dispersion comprising a cellulose polymer excipient.

Huang teach an antibacterial compound, a pharmaceutically acceptable salt, an ester, a prodrug, a solvate, or a deuterated analog, or a stereoisomer [0006], and a pharmaceutical composition contains the antibacterial compound and one or more pharmaceutically acceptable adjuvants [0151]. Huang teach that the inventive compound is LPXC inhibitor with excellent antibacterial activity against Gram bacteria [0116].
With regard to claims 28 and 30, Huang teach that the pharmaceutical composition can be formulated to dosage forms for oral administration by conventional methods into solid formulations, such as tablet, capsule, pill, granule and the like; and can be formulated into oral liquid formulations, such as oral solution, oral suspension, syrup and the like [0179].

With regard to claim 38, Huang teach a solid formulation of the antibacterial compound such as tablet, capsule, pill, granule and the like. Huang teach that tablets are predominantly oral compressed tablets and include dispersible tablet, soluble tablet and the like. Pills include dripping pill, parvule and the like. Granules can be divided into soluble granule, suspensible granule, enteric coated granule and the like [0179].

With regard to claim 40, Huang teach the preparation of oral formulation which include addition of suitable filler, binder, disintegrant, lubricant and the like. Huang teach that commonly used binders include sodium carboxymethyl cellulose [0180].

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to formulate an antibacterial pharmaceutical composition of the LPXC inhibitor 103 taught by Teng as a liquid or solid oral dosage form.  One would have been motivated to do so with a reasonable expectation of success because Huang teach liquid and solid oral antibacterial pharmaceutical compositions comprising LPXC inhibitor.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 70, 71, 72, and 76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-15 and 17 of U.S. Patent No. 11407740 B2, published on 08/09/2022. 
	
Instant claim 1 recites a pharmaceutical composition, comprising Compound A and at least one pharmaceutically acceptable excipient.

	US 11407740 B2 recited in claim 1 a compound, or a pharmaceutically acceptable salt, or solvate thereof, having the structure of Formula (II):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

US 11407740 B2 recited in claim 17 that the compound of claim 1, selected from a list of compounds including instantly claimed Compound A [Claim 17 Column 238 Line 25]:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
	
US 11407740 B2 recited in claim 12 a pharmaceutical composition comprising a compound of claim 1, or a pharmaceutically acceptable salt, or solvate thereof, and a pharmaceutically acceptable excipient. Therefore, US 11407740 B2 meets the limitation of claim 1.
	Instant claim 70 recite a method of treating a gram-negative bacterial infection in a patient in need thereof comprising administering to the patient the pharmaceutical composition of claim 1.

US 11407740 B2 recited in claim 13 a method of treating a gram-negative bacterial infection in a patient in need thereof comprising administering to the patient a compound of claim 1, or a pharmaceutically acceptable salt, or solvate thereof. Therefore, US 11407740 B2 meets the limitation of claim 70.

Instant claim 71 recite that the method of claim 70, wherein the gram-negative bacterial infection is selected from pneumonia, sepsis, cystic fibrosis, intra-abdominal infection, skin infection and urinary tract infection.

US 11407740 B2 recited in claim 14 that the method of claim 13, wherein the gram-negative bacterial infection is selected from pneumonia, sepsis, cystic fibrosis, intra-abdominal infection, skin infection and urinary tract infection. Therefore, US 11407740 B2 meets the limitation of claim 71.

Instant claim 72 recite that the method of claim 70, wherein the gram-negative bacterial infection is selected from chronic urinary tract infection, complicated urinary tract infection, cystitis, pyelonephritis, urethritis, recurrent urinary tract infections, bladder infections, urethral infections and kidney infections.

	US 11407740 B2 recited in claim 15 that the method of claim 13, wherein the gram-negative bacterial infection is selected from chronic urinary tract infection, complicated urinary tract infection, cystitis, pyelonephritis, urethritis, recurrent urinary tract infections, bladder infections, urethral infections and kidney infections. Therefore, US 11407740 B2 meets the limitation of claim 72.

Instant claim 76 recites the method of claim 70, wherein the composition is administered to the patient by I.V. injection or infusion; or wherein the composition is administered to the patient orally.

US 11407740 B2 recited in claim 12 a pharmaceutical composition comprising a compound of claim 1.  US 11407740 B2 recited that the pharmaceutical compositions are administered in a manner appropriate to the disease to be treated [Column 211 Line 39]. Suitable oral dosage forms include, for example, tablets, pills, sachets, or capsules of hard or soft gelatin [Column 211 Line 25].

US 11407740 B2 does not specifically exemplify the claimed compound in the pharmaceutical composition. However, it would be obvious to formulate an antibacterial pharmaceutical composition comprising one of the compounds of Formula II recited in claim 17. One would be motivated to do so with a reasonable expectation of success because claim 12 recited a pharmaceutical composition comprising a compound of Formula II and a pharmaceutically acceptable excipient.

Claims 2, 10, 13, 18, 21, 23, 42, 43, 64, and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-15 and 17 of U.S. Patent No. 11407740 B2, published on 08/09/2022 (as applied above to claims 1, 70, 71, 72, and 76) in view of T. Honda et. al. (US Publication No. 20170290918 A1, published on 12/11/2018, hereafter referred to as “Honda”). 
	As discussed above and incorporated herein, US 11407740 B2 recited in claim 1 a compound, or a pharmaceutically acceptable salt, or solvate thereof, having the structure of Formula (II).

US 11407740 B2 recited in claim 17 that the compound of claim 1, selected from a list of compounds including instantly claimed Compound A [Claim 17 Column 238 Line 25]:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	
US 11407740 B2 recited in claim 12 a pharmaceutical composition comprising a compound of claim 1, or a pharmaceutically acceptable salt, or solvate thereof, and a pharmaceutically acceptable excipient.
US 11407740 does not specifically claim a compound A in the pharmaceutical composition or the excipients as claimed.  
Honda teach a pharmaceutical composition that exhibits potent antimicrobial activity against Gram-negative bacteria by inhibiting LPXC [0010]. Honda’s pharmaceutical composition contains hydroxamic acid derivatives as LPXC inhibitor and a solubilizing agent [0011]. Honda teach that the composition encompasses the isomers of hydroxamic acid derivative or a salt thereof (for example, optical isomers, geometrical isomers and tautomers). Honda teach that the pharmaceutical composition encompasses the solvates, hydrates, and crystals of various forms of the hydroxamic acid isomers [0020]. 

Instant claim 2 recites a pharmaceutical composition of claim 1, wherein the pharmaceutical composition is in a dosage form for dosing or administration by injection.

Honda teach a pharmaceutical composition that exhibits potent antimicrobial activity against Gram-negative bacteria by inhibiting LPXC [0010]. Honda teach the doses and frequency of administration of the hydroxamic acid derivative or a salt thereof include parenteral administration (for example, by injection, infusion) [0023].

Instant claim 10 recites a pharmaceutical composition of claim 2, wherein the at least one pharmaceutically acceptable excipient is a complexing agent comprising a-cyclodextrin, R-cyclodextrin, y-cyclodextrin, methyl--cyclodextrin (MCD), (2-hydroxypropyl)-R-cyclodextrin (HP CD), sulfobutylether-R-cyclodextrin (SBECD), or a combination thereof.

Honda teach a pharmaceutical composition comprising LPXC inhibitor, hydroxamic acid derivative, and cyclodextrin derivative selected from α-cyclodextrin, γ-cyclodextrin, hydroxypropyl-α-cyclodextrin (HPαCD), sulfobutylether-β-cyclodextrin (SBEβCD), methyl-β-cyclodextrin, hydroxyethyl-β-cyclodextrin, hydroxypropyl-β-cyclodextrin (HPβCD), DMβCD, and HPγCD [0012 [4]].

Instant claim 13 recite the pharmaceutical composition of claim 10, wherein the pharmaceutical composition comprises from about 1 % to about 20% sulfobutylether- P-cyclodextrin (SBEPCD).

Honda provide examples of using the hydroxamic acid derivatives as antibacterial agent by measuring the inhibition of LPXC enzyme. In Test Example 5, Honda teach an aqueous solution for treating urinary tract infection comprising LPXC inhibitor, hydroxamic acid derivative, and 10% HPβCD [0221].

Instant claim 18 recites the pharmaceutical composition of claim 2, wherein the pharmaceutical composition has a pH of from about 4.0 to about 5.0.

Honda teach that the pH of a liquid formulation of hydroxamic acid derivative or a salt thereof and a solubilizing agent is preferably adjusted to from 4.0 to 6.5 using a pH adjuster [0055]. In Example 3, Honda prepared a liquid formulation with a pH of 4.0 [0159].

Instant claims 21 and 23 recite the pharmaceutical composition of claim 2, wherein the pharmaceutical composition comprises from about 0.1 mg/mL to about 100 mg/mL of Compound A, or an isotopic variant, tautomer, prodrug, pharmaceutically acceptable salt, solvate, or hydrate thereof; or from about 15 mg/mL to about 35 mg/mL of Compound A, or an isotopic variant, tautomer, prodrug, pharmaceutically acceptable salt, solvate, or hydrate thereof; or wherein the pharmaceutical composition comprises from about 15 mg/, to about 25 mg/g of Compound A, or an isotopic variant, tautomer, prodrug, pharmaceutically acceptable salt, solvate, or hydrate thereof.

Honda teach that the content of the LPXC inhibitor, hydroxamic acid derivative in the liquid formulation is preferably from 1 to 100 mg/mL, more preferably from 2 to 50 mg/mL [0069]. In Example 1, Honda teach a liquid pharmaceutical composition comprising LPXC inhibitor, hydroxamic acid derivative (7.2 g) in 200 mL of a solution, this calculates to 7200 mg/200 mL, 36 mg/mL [0157].

Instant claim 28 recites the pharmaceutical composition of claim 1, wherein the pharmaceutical composition is in a dosage form for oral dosing or administration.

US 11407740 B2 recited in Example 1 an oral pharmaceutical composition of compound of claim 1 as an active ingredient. Honda teach the doses and frequency of administration of the hydroxamic acid derivative or a salt thereof include oral administration [0023].

Instant claim 42 and 43 recite the pharmaceutical composition of claim 28, wherein the at least one pharmaceutically acceptable excipient is a co- solvent, oil, surfactant, complexing agent, a solubilizing polymer, a P-gp modulator, a buffering agent, or a combination thereof. 

Honda teach a pharmaceutical composition comprising a hydroxamic acid derivative and solubilizing agent, complexing agent, surfactant [0012], and buffering agent [0107]. Honda teach a pharmaceutical composition comprising a hydroxamic acid derivative and a solubilizing agent selected from (HPαCD), (SBEβCD), (HPβCD), (DMβCD), and (HPγCD) [0012 [4]];  alcohols selected from ethanol, propanol, 2-propanol, butanol [0027]; diols selected from polyethylene glycol 300, polyethylene glycol 400, polyethylene glycol 600, polyethylene glycol 1500, polyethylene glycol 4000 and alpha-thioglycerin; and triols, such as glycerin [0028]; surfactant  include polysorbates, polyoxyethylene hydrogenated castor oil, Cremophor and sucrose fatty acid esters [0036]; buffering agent include maleic acid, benzoic acid, ascorbic acid, acetic acid, malic acid, lactic acid, tartaric acid, citric acid, hydroxide, phosphate, arginine, histidine, and solubilizing polymers include polyethylene glycol and polyvinyl.

Instant claims 64 and 66 recite the pharmaceutical composition of claim 28, wherein the pharmaceutical composition comprises from about 0.1 mg/mL to about 100 mg/mL, or from about 1 mg/mL to about 10 mg/mL of Compound A, or an isotopic variant, tautomer, prodrug, pharmaceutically acceptable salt, solvate, or hydrate thereof.

Honda teach that the content of the hydroxamic acid derivative in the liquid formulation is preferably from 1 to 100 mg/mL, more preferably from 2 to 50 mg/mL [0069]. In Honda’s Example 15, Honda prepared a liquid pharmaceutical composition by taking 10 mL of 1.44 g/40mL solution of the hydroxamic acid derivative and diluted to 100 mL, this calculates to 3.6 mg/mL of the hydroxamic acid derivative [0171].

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to formulate the LPXC inhibitor 103 taught by US 11407740 B2 in an injectable form or an oral dosage form with a complexing agent, a co-solvent, a surfactant, a solubilizing agent or a buffering agent.  One would have been motivated to do so with a reasonable expectation of success because Honda teach an antibacterial pharmaceutical composition comprising LPXC inhibitor, complexing agent, a co-solvent, a surfactant, a solubilizing agent or a buffering agent.

Claims 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-15 and 17 of U.S. Patent No. 11407740 B2, published on 08/09/2022 in view of T. Honda et. al. (US Publication No. 20170290918 A1, published on 12/11/2018, hereafter referred to as “Honda”) as applied to claims 1, 2, 10, 13, 18, 21, 28, 23, 42, 43, 64, 66, 70, 71, 72, and 76) in further view of T. Loftsson et. al. (US Patent No. 6699849 B1, published on 03/02/2004, hereafter referred to as “Loftsson”), and Lambert et. al. (WO 98/30205, published on 07/16/1998, hereafter referred to as “Lambert”). 

Instant claim 51 recites the pharmaceutical composition of claim 28, wherein the pharmaceutical composition comprises from about 25% to about 50% sulfobutylether-o-cyclodextrin (SBEPCD), from about 0.05% to about 0.5% HPMC606, and from about 1% to about 10% vitamin E TPGS, and wherein the pharmaceutical composition has a pH of from about 3.0 to about 4.5.

US 11407740 B2 recited in claim 12 a pharmaceutical composition comprising a compound of claim 1 and a pharmaceutically acceptable excipient, wherein claim 17 recited the instantly claimed Compound A as a compound of claim 1 [Claim 17 Column 238 Line 25].

Honda teach a pharmaceutical composition with cyclodextrin derivative as solubilizing agent. Honda teach that αCD, γCD, HPαCD, SBEβCD, HPβCD, or HPγCD is preferred cyclodextrin [0043]. In Example 1, Honda teach a liquid formulation of hydroxamic acid derivative and 72.0 g of HPβCD in 200 mL of solution (this calculates to 36% of HPβCD) at a pH of 4.5 [0157].

The combination of US 11407740 B2 and Honda does not teach that the pharmaceutical composition further comprising Compound A and from about 0.05% to about 0.5% HPMC606, and from about 1% to about 10% vitamin E TPGS. 

Loftsson teach a method for enhancing the complexation of a heterocyclic drug with cyclodextrin and a method for enhancing the availability of a heterocyclic drug following administration of a cyclodextrin-drug complex [Column 1 Line 13- 17]. Loftsson teach that the pH level of the aqueous medium is selected so that it affords the drug/cyclodextrin complexation [Column 11 Line 50]. The pH level preferably between about 3 and about 5 [Column 11 Line 55]. Loftsson teach that the complexation is carried out in the presence of hydroxypropyl methylcellulose [Column 11 Line 57-63]. In Example 5, Loftsson uses 10% of SBEβCD and 0.1% of hydroxypropyl methylcellulose [Column 16]. 

Lambert teach a pharmaceutical composition comprising vitamin E (TPGS) as a primary surfactant, a stabilizer, a supplementary solvent and as a secondary solvent. Lambert teach that the vitamin E (TPGS) concentration of the pharmaceutical composition can be from about 2 to about 10% w/v and the ratio of α-tocopherol to TPGS is optimally from about 1 :1 to about 10:1 (w/w [Page 17 Line 5-11]. 

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to formulate the LPXC inhibitor 103 taught by Teng with pharmaceutical acceptable excipients comprising SBEβCD, HPMC606, and vitamin E TPGS.  One would have been motivated to do so with a reasonable expectation of success because Honda teach an antibacterial pharmaceutical composition comprising LPXC inhibitor and cyclodextrin derivative, and Loftsson and Lambert teach the use of HPMC, and vitamin E TPGS in the pharmaceutical composition.

Claims 30, 38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-15 and 17 of U.S. Patent No. 11407740 B2, published on 08/09/2022 (as applied above to claims 1, 28, 70, 71, 72, and 76) in view of Z. Huang et. al. (WO 2019154412A1, published on 08/15/2019 hereafter referred to as “Huang”).

As discussed above and incorporated herein, US 11407740 B2 recited in claim 1 a compound, or a pharmaceutically acceptable salt, or solvate thereof, having the structure of Formula (II).
US 11407740 B2 recited in claim 17 that the compound of claim 1, selected from a list of compounds including instantly claimed Compound A [Claim 17 Column 238 Line 25]:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
	

US 11407740 B2 recited in claim 12 a pharmaceutical composition comprising a compound of claim 1, or a pharmaceutically acceptable salt, or solvate thereof, and a pharmaceutically acceptable excipient.
Teng disclose a pharmaceutical composition comprising at least one heterocyclic LPXC inhibitors in an oral dosage form that include for example, tablets, pills, sachets, or capsules of hard or soft gelatin [0683].

Huang teach an antibacterial compound, a pharmaceutically acceptable salt, an ester, a prodrug, a solvate, or a deuterated analog, or a stereoisomer [0006], and a pharmaceutical composition contains the antibacterial compound and one or more pharmaceutically acceptable adjuvants [0151]. Huang teach that the inventive compound is LPXC inhibitor with excellent antibacterial activity against Gram bacteria [0116].

Instant claim 30 recites the pharmaceutical composition of claim 28, wherein the dosage form is a suspension, solution, syrup, elixir, suspension, nanosuspension, solution, tablet, or capsule.
Huang teach that the pharmaceutical composition can be formulated to dosage forms for oral administration by conventional methods into solid formulations, such as tablet, capsule, pill, granule and the like; and can be formulated into oral liquid formulations, such as oral solution, oral suspension, syrup and the like [0179].

	Instant claim 38 recites the pharmaceutical composition of claim 28, wherein Compound A, or an isotopic variant, tautomer, prodrug, pharmaceutically acceptable salt, solvate, or hydrate thereof, is in an amorphous solid dispersion.

Huang teach a solid formulation of the antibacterial compound such as tablet, capsule, pill, granule and the like. Huang teach that tablets are predominantly oral compressed tablets and include dispersible tablet, soluble tablet, and enteric coated tablet and the like. Pills include dripping pill, parvule and the like. Granules can be divided into soluble granule, suspensible granule, enteric coated granule and the like [0179].

	Instant claim 40 recites the pharmaceutical composition of claim 38, wherein the amorphous solid dispersion further comprising a cellulose polymer excipient. 

Huang teach the preparation of oral formulation which include addition of suitable filler, binder, disintegrant, lubricant and the like. Huang teach that commonly used binders include sodium carboxymethyl cellulose [0180].

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to formulate an antibacterial pharmaceutical composition of the LPXC inhibitor 103 taught by Teng as an oral liquid dosage form or a solid dosage form with a cellulose polymer excipient.  One would have been motivated to do so with a reasonable expectation of success because Huang teach an oral liquid antibacterial pharmaceutical composition comprising LPXC inhibitor, and a solid antibacterial pharmaceutical composition comprising LPXC inhibitor and a cellulose polymer excipient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAHIL MIRGHANI ALI ABDALHAMEED whose telephone number is (571)272-1242. The examiner can normally be reached M-F 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622